Citation Nr: 0309299	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for arthritis of the bilateral talonavicular, calo-
cuboid, and subtalar joints. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from February 1973 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board took steps to secure additional development on the 
issue on appeal pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, as discussed in more detail 
below, no additional evidence was secured.  Therefore, notice 
to the veteran and his representative is not required.  See 
38 C.F.R. § 20.903.  


FINDINGS OF FACT

1.  The veteran has received all required notice and 
assistance obtaining relevant evidence necessary for the 
equitable disposition his appeal. 

2.  There is X-ray evidence of arthritic changes in the 
talonavicular, calo-cuboid, and subtalar joints of both feet.  
The veteran's subjective complaints of foot pain on motion, 
as well as pain, stiffness, and swelling, particularly with 
activities involving use of the feet, are not confirmed by VA 
examination or private treatment records.  There is no 
evidence of limitation of motion of the feet or ankles or of 
any incapacitating exacerbations of arthritis.  


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for arthritis of the bilateral talonavicular, calo-
cuboid, and subtalar joints have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 (2002).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the August 2000 rating decision, December 
2001 statement of the case, and July 2002 supplemental 
statement of the case, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  In addition, in a December 2002 letter, the Board 
explained the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence relevant to the 
appeal, described the specific evidence needed to prevail on 
the claim, and asked the veteran to provide or authorize the 
release of additional evidence.  The veteran's response was 
received in January 2003 and associated with the claims 
folder.  Accordingly, the veteran has been afforded all 
notice required by the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With respect to the duty to assist, the RO secured the 
veteran's service medical records and relevant medical 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran has submitted records of private medical 
treatment.  He did not provide authorizations to obtain 
records from other private providers.  There is no indication 
from the claims folder or allegation from the veteran that he 
has received VA medical care or that other pertinent records 
remain outstanding.  Thus, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

As noted above, in March 2003, the Board opted to undertake 
additional development on the issue of an increased rating 
for bilateral foot arthritis in the form of a current medical 
examination.  However, in correspondence received in March 
2003, the veteran explained that he had taken a position 
deployed to Qatar and would be there for a year.  The Board 
has no means for securing a medical examination for the 
veteran at his current location.  Therefore, the Board will 
adjudicate the appeal based on the evidence currently of 
record.     

Finally, the veteran has had ample opportunity to provide 
evidence and argument relevant to this appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Factual Background

Service medical records revealed a history of arthritis in 
both feet with complaints of pain through November 1999.  
Examination at that time was negative.  The January 1999 
retirement physical examination was completely negative for 
abnormalities.  The accompanying report of medical history 
included reported history of foot trouble with arthritis in 
both feet.  

In March 2000, prior to his discharge, the veteran underwent 
a VA compensation examination.  He described bilateral foot 
pain for about ten years with gradual worsening.  Foot pain 
increased with prolonged walking or standing, with running, 
and with cold weather.  Computed tomography (CT) scan in 1999 
showed degenerative joint disease of the talonavicular joint 
and the calcaneocuboid joint bilaterally.  He was treated 
symptomatically with non-steroidal anti-inflammatory drugs 
(NSAIDs) and rest as needed.  On examination, it was noted 
that gait was normal.  Examination of the feet and ankles was 
negative for swelling, inflammation, or tenderness to 
palpation.  Range of motion testing revealed no evidence of 
increased discomfort or loss of mobility.  Range of motion 
findings, bilaterally, were as follows: dorsiflexion to 20 
degrees, plantar flexion to 45 degrees, inversion to 30 
degrees, and eversion to 20 degrees.  The diagnoses included 
degenerative joint disease of both feet by CT scan in 1999.  

The veteran testified at a personal hearing in July 2002.  
His job required a lot of standing, climbing, and lifting.  
Climbing caused foot pain that made him stop his work to 
rest.  He took Advil as needed.  Doctors had suggested that 
he undergo fusion surgery for the feet, which would further 
restrict some activities.  The pain was primarily in the foot 
and occasionally in the ankle.  There was also swelling in 
each foot and painful motion, as well as stiffness, swelling, 
and pain with prolonged sitting or standing.         

The veteran submitted records from S. Sukumar, M.D., dated in 
December 2000 and April 2001, which were not relevant to the 
instant claim.  

He also provided medical records from King's Daughters 
Clinics dated from September 2001.  He presented in December 
2001 describing problems including chronic ankle pain.  If he 
stepped off balance or twisted the ankle a little, there was 
significant pain and stiffness.  Examination was normal.  The 
diagnoses included chronic ankle pain.  The veteran saw an 
orthopedist in February 2002 for evaluation of chronic ankle 
problems.  The pain was actually in his feet.  He had a 
previous diagnosis of arthritis.  He was able to run, but it 
resulted in foot pain and swelling.  He did not take any 
medication.  Examination revealed mild flattening of the 
longitudinal arch and soreness in the midfoot region 
medially.  X-rays of the feet showed moderately significant 
degenerative changes at the talonavicular joint, particularly 
on the left.  The doctor recommended over-the-counter 
ibuprofen or naproxen for symptom relief and good comfortable 
shoes.    

In a November 2002 statement, the veteran advised that 
physical activity involving the use of his feet caused almost 
unbearable pain that could last for up to a day.  The 
medications recommended the cope with the pain aggravated his 
acid reflux. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The bilateral foot arthritis is currently evaluated as 10 
percent disabling under Diagnostic Code (Code) 5010, 
arthritis due to trauma.  38 C.F.R. § 4.71a.  Code 5010 
provides that traumatic arthritis will be rated as 
degenerative arthritis under Code 5003.  Code 5003 states 
that arthritis is rated as limitation of motion of the 
affected part. 

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is in 
order with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups; a 20 percent rating 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 
4.45(f) (for the purpose of rating disability from arthritis, 
multiple involvements of the tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Code 5003 or Code 5010.  Rating 
personnel must consider functional loss and clearly explain 
the impact of pain on the disability.  VAOPGCPREC 9-98.   

In this case, the Board notes that the arthritis affects the 
talonavicular, calo-cuboid, and subtalar joints of the feet, 
rather than the ankle or other joint amenable to range of 
motion testing.  To the extent the arthritis is argued to 
affect ankle motion, the March 2000 VA examination showed 
normal range of motion in each ankle.  See 38 C.F.R. § 4.71, 
Plate II.  Therefore, there is no basis for evaluating the 
disability as ankylosis of the ankle (Code 5270), limited 
motion of the ankle (Code 5271), or ankylosis of the 
subastralgar or tarsal joints (Code 5272).  There is no other 
potentially analogous diagnostic code available.  Therefore, 
the Board will rate the bilateral foot disability under Codes 
5010 and 5003.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(Board's choice of diagnostic code should be upheld if 
supported by explanation and evidence).

Because there is no limitation of motion, Code 5003 provides 
for a 10 percent rating for arthritis if there is X-ray 
evidence of involvement of two or more minor joint groups.  
Such evidence is present in this case, as shown by findings 
in the March 2000 VA examination and in private medical 
records.  Entitlement to a maximum rating of 20 percent is 
not in order absent evidence of occasional incapacitating 
exacerbations.  The evidence of record reflects complaints of 
foot pain on motion, as well as pain, stiffness, and 
swelling, particularly with activities involving use of the 
feet.  The veteran's November 2002 statement alleges that 
such activities caused almost unbearable pain that could last 
up to one day.  However, examination and treatment records do 
not reflect complaints or findings indicative of 
incapacitating exacerbations of bilateral foot arthritis.  
Moreover, the March 2000 VA examiner found no evidence of 
pain on foot motion and no swelling, inflammation, or 
tenderness.  Private orthopedic consultation in February 2002 
reveals only midfoot soreness.  Although the consultation 
also demonstrated mild arch flattening, there is no 
indication that such condition is associated with the 
service-connected arthritis.  Thus, there is no objective 
medical finding supporting the veteran's subjective 
complaints.  Accordingly, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating greater than 10 percent for bilateral foot 
arthritis.  38 C.F.R. § 4.3.     

ORDER

An initial disability rating greater than 10 percent for 
arthritis of the bilateral talonavicular, calo-cuboid, and 
subtalar joints is denied. 




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

